DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4,6 and 8-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1, the prior art of record does not teach nor suggest in the claimed combination an electromagnetic actuator, comprising: a fixed body; a moving part configured to form a magnetic core of the actuator and to move with respect to the fixed body between a retracted position and a deployed position, the moving part having a circular cross-section and one or more notches, the one or more notches not being radial and having a constant width; a magnetic piece configured to form a permanent magnet that generates a first magnetic force to hold the moving part in the retracted position; and a coil configured to generate a second magnetic force opposed to the first magnetic force when the coil is supplied with an electrical excitation current.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed 06/22/2022, with respect to the rejection(s) of currently amended claims 1-4, 6 and 8-12have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/           Primary Examiner, Art Unit 2837